PER CURIAM.
This is the second time this case has been before this court on the same assignment of error. Settle v. State, Fla.App.1969, 223 So.2d 385. In this appeal the public defender has filed an “Anders” brief,1 and asks permission to withdraw as counsel. We see no reason for the procedure set out in Leone v. State2 to be followed. Therefore, the order appealed from is affirmed and the public defender’s motion to withdraw is granted.
Affirmed.
HOBSON, C. J., and LILES and Mc-NULTY, JJ., concur.

. See Anders v. California (1967), 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493.


. Fla.App.1970, 233 So.2d 404.